Mr. Chief Justice' Bean,
concurring.
The solution of the questions involved in this cause has been attended with much difficulty, and, although the conclusion arrived at was reached after careful consideration, I feel conscious that its correctness is not entirely free from doubt. As at present advised I concur in the result reached by Mr. Justice Wolverton, but on different grounds. I am inclined to think that the notice of the plaintiff to the defendant bank on July eleventh, eighteen hundred and ninety-two, fixed his liability, and his note, together with the notes of all the other defendants, stood as security for the amount then due the bank from the smelting company. But I do not think that he is entitled, under the doctrine of the application of payments, to the benefit, in a court of equity, of the money paid to the *527bank by the smelting company after that date, for the reason that it, was the proceeds of the business of the smelting company, conducted on money advanced by the bank on the credit of the other, note makers, and, therefore, should in equity and fair dealing be applied first to a repayment of the money so advanced. I am authorized to say that Mr. Justice Moore concurs in these views.
Reversed.